Citation Nr: 9932364	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  94-49 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for residuals of a right 
hand injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel







INTRODUCTION

The veteran served on active duty in the U.S. Marine Corps 
from April 1972 to April 1976 and in the U.S. Air Force from 
June 1984 to March 1992.  The Certificate of Release or 
Discharge from Active Duty for the latter period of service 
also indicated that the veteran had an additional five months 
and 10 days of active service between April 1976 and June 
1984.  

This case comes before the Board of Veterans' Appeals (Board) 
from a January 1993 rating decision of the Department of 
Veterans Affairs (VA), Phoenix, Arizona, Regional Office (RO).  
In that determination, the RO, in part, denied the claims of 
entitlement to service connection for residuals of right hand 
and right knee injuries.  The veteran disagreed and this 
appeal ensued.  

In an August 1997 decision, the RO granted the claim of 
service connection for a right knee injury.  That decision 
constituted a full award of that benefit sought on appeal.  
See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) 
(overruling West v. Brown, 7 Vet. App. 329 (1995) and ruling 
that a notice of disagreement applies only to the element of 
the claim being decided, such as service-connectedness).  See 
also Holland v. Gober, 124 F.3d 226 (Fed. Cir. 1997), rev'd 
sub nom. Holland v. Brown, 9 Vet. App. 324 (1996).  For this 
reason, the Board no longer has jurisdiction over the claim of 
service connection for a right knee injury.  

In his June 1993 substantive appeal, the veteran stated that 
he wished to appear personally at the RO and provide testimony 
in support of his claim before a traveling member of the 
Board.  The RO scheduled him for a hearing in November 1993 
and informed him of the hearing date by letter.  He did not 
report for the hearing.  Where a claimant fails to appear for 
a scheduled hearing and a request for postponement has not 
been received and granted, the case is to be processed as 
though the request for a hearing had been withdrawn.  
38 C.F.R. § 20.702.  Because the record does not indicate that 
the veteran asked for a postponement of the hearing, the claim 
will be processed as if the veteran had withdrawn the hearing 
request.  


FINDING OF FACT

No competent medical evidence has been submitted linking 
current residuals of a right hand injury to service.  


CONCLUSION OF LAW

The claim of service connection for residuals of a right hand 
injury is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations

The veteran asserts that he has residuals of a right hand 
injury sustained during his period of service.  Service 
connection may be established where the evidence demonstrates 
that an injury or disease resulting in disability was 
contracted in the line of duty coincident with military 
service, or if pre-existing such service, was aggravated 
therein.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303. 

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded claim 
of service connection for residuals of a right hand injury.  
Under the law, a person who submits a claim for benefits 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If a claim is not well grounded, the application 
for service connection must fail, and there is no further 
duty to assist the veteran in the development of his claim. 
38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

A well-grounded claim requires (1) a medical diagnosis of a 
current disability; (2) medical or lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  For the purpose of 
determining whether a claim is well grounded, the credibility 
of the evidence is presumed.  See Robinette v. Brown, 8 Vet. 
App. 69, 75 (1995).  A claim may also be well grounded if the 
condition is observed during service or during any applicable 
presumptive period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology. 38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

II.  Factual Background

The service medical records from the veteran's first period 
of service, from April 1972 to April 1976, including the 
April 1976 separation examination report, are silent for any 
complaints or findings referable to the right hand.  

In a December 1981 enlistment report of medical history, the 
veteran reported that he previously had broken bones.  The 
report indicated that he sustained fractures of the right 
wrist in 1965 and 1966.  The enlistment physical examination 
report was silent for any pertinent physical findings.  

In February 1985, during the veteran's second period of 
service, it was reported that he sustained an injury to the 
second and third fingers of the right hand with diffuse 
swelling over the index and long fingers with some 
tenderness.  An x-ray of the right hand revealed no 
fractures.  A splint was applied to the right hand.  In June 
1985 it was reported that the veteran sustained blunt trauma 
to the right hand when he hit a ledge and a rock while 
swimming.  Physical findings revealed tenderness over the 
fourth and fifth metacarpal joints and decreased right hand 
strength due to pain.  It was noted that x-rays showed no 
fractures.  The diagnostic impression was contusion right 
hand.   In May 1988 it was reported that the veteran 
sustained an injury to the third digit of his right hand when 
he struck a wall during sleep.  He complained of pain and 
swelling over the right middle finger.  Examination revealed 
edema and tenderness over the proximal interphalangeal joint 
and full range of motion of the right middle finger.  An x-
ray was negative.  

The service medical records, from 1985 through 1991, also 
show that the veteran reported continued complaints of neck 
pain and radiating pain and numbness into the right arm, 
hand, and fingers following a lifting injury.   Neurological 
findings revealed C7-8 nerve root pathology.  The diagnoses 
included cervical radiculopathy.  

A VA medical examination was performed in July 1992.  The 
veteran reported a history of fracturing his wrists in a 
motorcycle accident, an injury to his right thumb, and a 
fracture of the right third finger.  The veteran complained 
of pain upon pressure on the tip of the right thumb.  It was 
noted that he offered no complaints concerning the right 
wrist or the third finger of his right hand.  Physical 
findings of the right wrist and third right finger revealed 
no abnormalities.  The diagnoses included degenerative 
disease cervical spine; history of a fracture of right and 
left wrist following an injury, recovered; injury to the 
third finger, right hand, recovered.  

VA clinical records dated in July 1995 showed that the 
veteran received treatment for complaints of right shoulder 
and neck pain with numbness to the right fingers.  VA 
clinical records in 1996 revealed treatment for radiating 
pain into the right hand.  It was indicated that magnetic 
resonance image (MRI) and electromyograph (EMG) studies 
showed cervical pathology.  In September 1996 the diagnosis 
was cervical pain with right radiculopathy.  

III.  Analysis

VA clinical records in 1995 and 1996 showed the veteran's 
complaints of pain and numbness in the right hand and 
fingers.  Although the July 1992 VA examination noted that 
the veteran had recovered from his in-service injuries, the 
1995 and 1996 VA clinical record findings are sufficient to 
satisfy the initial element of a well-grounded claim.  The 
evidence shows that during service the veteran sustained 
injuries to several fingers of his right hand, with residual 
swelling of the fingers.  The veteran also reported numbness 
and pain in the right hand during service.  These findings 
satisfy the second element of a well-grounded claim.  

As to the third element of a well-grounded claim, requiring 
competent medical evidence linking the post-service clinical 
findings and the in-service injury, the 1995 and 1996 VA 
clinical record entries discussed the pain and numbness of 
the right hand and fingers in relation to cervical 
radiculopathy rather than the in-service injury.  Similarly, 
the July 1992 VA examination diagnosis of recovered right 
hand injury and degenerative disease of the cervical spine 
provides no indication of a nexus between the two.  These 
findings are consistent with the service medical record 
entries showing no chronic residuals of the in-service 
injuries in 1985 and 1988 and cervical radiculopathy 
resulting in pain and numbness radiating into the right upper 
extremity.  

Thus, the record does not contain any competent medical 
evidence etiologically linking pathology of the veteran's 
right hand to residuals of an in-service right hand injury.  
In fact, the record points to another etiologic source for 
that symptomatology.  The only remaining evidence suggesting 
such a link is the veteran's contentions.  Generally, though, 
statements prepared by lay persons ostensibly untrained in 
medicine cannot constitute competent medical evidence to 
render a claim well grounded.  The capability of a witness to 
offer such evidence is different from the capability of a 
witness to offer evidence that requires medical knowledge.  
For the most part, a witness qualified as an expert by 
knowledge, skill, experience, training, or education must 
provide medical testimony.  Kirwin v. Brown, 8 Vet. App. 148 
(1995); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
record does not indicate the veteran possesses the requisite 
medical expertise to render such a medical opinion.  As such, 
his lay contentions alone cannot serve as competent medical 
evidence linking the in-service injury to the current 
symptomatology.  See Layno v. Brown, 5 Vet. App. 465, 469 
(1994) (layperson can provide eyewitness account of visible 
symptoms).  

In the absence of any competent medical evidence linking the 
in-service injuries to the current symptomatology, the 
veteran has not met his burden submitting evidence satisfying 
the third element of a well-grounded claim.  The Board thus 
determines that the claim of service connection for residuals 
of a right hand injury is not well grounded.  Because the 
claim is not well grounded, VA is under no duty to assist the 
veteran in further development of the claim.  38 U.S.C.A. 
§ 5107(a); Murphy, 1 Vet. App. at 81.  

IV.  Other Considerations

Although where claims are not well grounded VA does not have 
a statutory duty to assist the claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
the application.  This obligation depends upon the particular 
facts of the case and the extent to which VA has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claims.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

In this case, the RO fulfilled its obligation under § 5103(a) 
in the May 1993 statement of the case and in the August 1997 
and June 1999 supplemental statements of the case in which 
the veteran was informed that the reason for the denial of 
the claim was the lack of competent evidence linking the in-
service injury to the current symptomatology.  Furthermore, 
by this decision, the Board is informing the veteran of the 
evidence which is lacking and that is necessary to make the 
claim well grounded.  

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case well groundedness, 
it must consider whether the veteran has been given adequate 
notice to respond and, if not, whether he has been prejudiced 
thereby.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
Board finds that the veteran has been accorded ample 
opportunity by the RO to present argument and evidence in 
support of his claim.  Any error by the RO in deciding this 
case on the merits, rather than being not well grounded, was 
not prejudicial to the veteran.

Finally, in reviewing this claim, the Board found that the RO 
was unaware of the presence in the claims file of a 
microfiche containing copies of the service medical records 
relevant to the veteran's first period of service.  The RO, 
after extensively searching for these records and seeking to 
obtain copies of them from the service department, informed 
the veteran that it was unable to locate the records.  The 
Board cited the records in Part II above.  Because the RO did 
not review those records in making its decision, the Board's 
reference to them may raise a concern under Bernard.  The 
conclusion of law in this case, though, is based on the lack 
of evidence linking current symptomatology to an in-service 
injury occurring during the second period of service.  For 
these reasons, the Board concludes that the veteran is not 
prejudiced by it's review of the service medical records 
concerning the first period of service prior to the RO's 
review of that same evidence.  


ORDER

Service connection for residuals of a right hand injury is 
denied.  



		
	Jeffrey J. Schueler
	Acting Member, Board of Veterans' Appeals



 

